SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

210
CA 15-00897
PRESENT: SMITH, J.P., PERADOTTO, CURRAN, AND SCUDDER, JJ.


CHARLES TERWILLIGER AND HELEN TERWILLIGER,
PLAINTIFFS-RESPONDENTS,

                      V                            MEMORANDUM AND ORDER

MAX CO., LTD., MAX USA CORP., AND NUMAX, INC.,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


GOLDBERG SEGALLA, LLP, BUFFALO (JOHN P. FREEDENBERG OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

PAUL WILLIAM BELTZ, P.C., BUFFALO (ANNE B. RIMMLER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT CHARLES TERWILLIGER.

LAW OFFICES OF RICHARD S. BINKO, CHEEKTOWAGA (RICHARD S. BINKO OF
COUNSEL), FOR PLAINTIFF-RESPONDENT HELEN TERWILLIGER.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered January 20, 2015. The order, insofar as
appealed from, granted in part the motions of plaintiffs for leave to
reargue and, upon reargument, denied that part of the motion of
defendants seeking summary judgment dismissing the claim of breach of
implied warranty of merchantability/fitness for ordinary purposes.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Terwilliger v Max Co., Ltd. ([appeal No. 1]
___ AD3d ___ [Mar. 25, 2016]).




Entered:    March 25, 2016                       Frances E. Cafarell
                                                 Clerk of the Court